DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 03/14/2022 are entered.  The amendments change the scopes of the previously presented claims.  The previously presented 35 USC 112(b) rejection of claim 47 is withdrawn as necessitated by the claim amendments.

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
	Regarding claims 44-70, the applicant argues that previously cited reference, Lin, fails to disclose the feature of “the state of the shared radio spectrum relating to at least one of a contention level in the shared radio spectrum, spectral interference in the shared radio spectrum, and a beamwidth of directional transmissions of the data”.  The applicant contends that Lin merely discloses the shared spectrum state relating to network load and historical statistics information.  However, network load is considered to be relating to contention level of the spectrum, as the network load is an indication of occupied radio network resources that a station in the network may contend for.  In addition, paragraph [0011] recites “the MTC device adjusts its backoff time during RACH operation…Once RACH collision is experienced, specific backoff times can then be applied during RACH procedure for each MTC device”.  RACH collision is also a direct result of contention in the shared radio spectrum and is considered as a parameter, or incident, of a state of the shared radio spectrum relating to a contention level in the shared radio spectrum.  Paragraph [0012] of Lin discloses another adjustment made based on “RACH collision probability”, which is also considered as a parameter of a state of the shared radio spectrum relating to a contention level in the shared radio spectrum.  Therefore, the applicant’s argument based on the currently amended claims are not persuasive.  The currently amended claims are therefore rejected under 35 USC 102 based on Lin.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 44-46, 50, 53, 54, 56, 59-62, 65-66 and 69-70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2012/0033613).
	Lin discloses the following features.
	Regarding claim 44, a method of transmitting data on shared radio spectrum (see “shared RACH resource” recited in paragraph [0012]) according to a LAT procedure (see Fig. 5, the MTC device sends an RA preamble, or talks, and after that the MTC device listens for an RA response), the method comprising or triggering the steps of: setting one or more parameters of the LAT procedure (see “an MTC device adjusts various network access and RACH parameters by applying adaptive RACH operation in different levels” recited in paragraph [0009]; the RACH procedure is considered as a LAT procedure as the MTC device listens for an RA response after sending the RA preamble), wherein at least one of the one or more parameters being set depending on a QoS requirement of the data (see “based on QoS requirement” recited in paragraph [0010] and paragraph [0032]) and a state of the shared radio spectrum (see “network load information” recited in paragraph [0009] and “based on load information” recited in paragraph [0012], wherein load is a state of the shared radio spectrum, also see paragraph [0029], [0035] and [0039]), the state of the shared radio spectrum relating to at least one of a contention level in the shared radio spectrum (see “network load information” recited in paragraph [0009], “RACH collision” recited in paragraph [0011] and/or “RACH collision probability” recited in paragraph [0012], all of these parameters are considered to be relating to the contention level in the shared radio spectrum), spectral interference in the shared radio spectrum, and a beamwidth of directional transmissions of the data; and transmitting the data on the shared radio spectrum according to the LAT procedure using the one or more parameters (see paragraphs [0009], [0011], [0029], [0031], [0033], [0035] or [0039] and Fig. 5, wherein the MTC device adjusts various RACH parameters and sets up an RRC connection with the eNB after the RACH procedure for data transmission).

	Regarding claim 45, wherein the LAT procedure includes one or more intervals, and the one or more parameters of the LAT procedure include a duration of at least one of the one or more intervals (see “RACH backoff time” recited in the abstract, paragraph [0009], [0011], etc.).

	Regarding claim 46, wherein the LAT procedure includes an initial waiting interval, and the one or more parameters of the LAT procedure include a duration of the initial waiting interval, wherein the initial waiting interval is triggered by the availability of the data to be transmitted (see BACKOFF TIME#1 in Fig. 6, which is an initial waiting interval prior to the RACH transmission; wherein the BACKOFF TIME#1 is triggered by the availability the RA preamble to be transmitted in step 632, and the RACH procedure is also triggered by the availability of data to be transmitted).	

Regarding claim 50, wherein the LAT procedure includes receiving one or more control signals from at least one of a receiver of the data (see Fig. 5, wherein the MTC device 510 receives the RA response 542 from the eNB 520 in Fig. 5), a transmitter interfering the data transmission, a receiver being interfered by the data transmission and a transmitter being interfered by the data transmission.

Regarding claim 53, wherein setting the one or more parameters of the LAT procedure includes setting the one or more parameters to one or more predefined initial values based on the QoS requirement (see “MTC device 510 adjusts its access probability by performing access barring…different access probability is based on QoS requirement and/or delay-tolerant level of different applications” recited in paragraph [0032]).

	Regarding claim 54, wherein setting the one or more parameters of the LAT procedure includes updating the one or more parameters responsive to a change of the state of the shared radio spectrum (see “adaptive RACH operation…network related information… Network related information includes network load information and historical statistics information” recited in paragraph [0009], wherein the procedure adapts to the changing network related information).

	Regarding claim 56, wherein the data is transmitted on a radio link between a transmitter and a receiver (see transmission between the MTC device 510 and the eNB 520 in Fig. 5), and wherein the QoS requirement of the data is specific for at least one of the transmitter, the receiver and the radio link (see QoS requirement” recited in paragraph [0032], wherein the QoS requirement is applied to the different applications on the MTC device, and therefore considered to be specific for the MTC device, which may act as the claimed transmitter or receiver).
	
	Regarding claim 59, determining at least one of the QoS requirement of the data (see “QoS requirement” recited in paragraph [0010]) and the state of the shared radio spectrum (see “Network related information includes network load information and historical statistics information” recited in paragraph [0009]).

Regarding claim 60, wherein setting the one or more parameters of the LAT procedure includes transmitting or receiving at least one configuration message that is indicative of at least one of the one or more parameters of the LAT procedure (see Fig. 4, wherein the MTC device may adjust the RACH operation using information received from in steps 441 and 442).

Regarding claim 61, a method of receiving data on shared radio spectrum (see “shared RACH resource” recited in paragraph [0012]) according to a LAT procedure (see Fig. 5, the MTC device sends an RA preamble, or talks, and after that the MTC device listens for an RA response to the eNB), the method comprising or triggering the steps of: setting one or more parameters of the LAT procedure (see “an MTC device adjusts various network access and RACH parameters by applying adaptive RACH operation in different levels” recited in paragraph [0009]; the RACH procedure is considered as a LAT procedure as the MTC device listens for an RA response after sending the RA preamble), wherein at least one of the one or more parameters being set depending on a QoS requirement of the data (see “based on QoS requirement” recited in paragraph [0010] and paragraph [0032]) and a state of the shared radio spectrum (see “network load information” recited in paragraph [0009] and “based on load information” recited in paragraph [0012], wherein load is a state of the shared radio spectrum, also see paragraph [0029], [0035] and [0039]), the state of the shared radio spectrum relating to at least one of a contention level in the shared radio spectrum (see “network load information” recited in paragraph [0009], “RACH collision” recited in paragraph [0011] and/or “RACH collision probability” recited in paragraph [0012], all of these parameters are considered to be relating to the contention level in the shared radio spectrum), spectral interference in the shared radio spectrum, and a beamwidth of directional transmissions of the data; and receiving the data on the shared radio spectrum according to the LAT procedure using the one or more parameters (see paragraphs [0009], [0011], [0029], [0031], [0033], [0035] or [0039] and Fig. 5, wherein the MTC device adjusts various RACH parameters and sets up an RRC connection with the eNB after the RACH procedure for data transmission and the eNB receives the data transmission).

Regarding claim 62, wherein the LAT procedure includes one or more intervals, and the one or more parameters of the LAT procedure include a duration of at least one of the one or more intervals (see “RACH backoff time” recited in the abstract, paragraph [0009], [0011], etc.).


Regarding claim 65, wherein the LAT procedure includes transmitting one or more control signals to at least one of a transmitter of the data (see Fig. 5, wherein the eNB 520 transmits the RA response 542 to the MTC device 510, which transmitted the RA preamble 541).

	Regarding claim 66, wherein setting the one or more parameters of the LAT procedure includes updating the one or more parameters responsive to a change of the state of the shared radio spectrum (see “adaptive RACH operation…network related information… Network related information includes network load information and historical statistics information” recited in paragraph [0009], wherein the procedure adapts to the changing network related information).

	Regarding claim 69, a device for transmitting data on shared radio spectrum (see “shared RACH resource” recited in paragraph [0012]) according to a LAT procedure (see Fig. 5, the MTC device sends an RA preamble, or talks, and after that the MTC device listens for an RA response), the device comprising at least one processor and a memory, said memory comprising instructions executable by said at least one processor, whereby the device is configured to: set one or more parameters of the LAT procedure (see “an MTC device adjusts various network access and RACH parameters by applying adaptive RACH operation in different levels” recited in paragraph [0009]; the RACH procedure is considered as a LAT procedure as the MTC device listens for an RA response after sending the RA preamble), wherein at least one of the one or more parameters being set depending on a QoS requirement of the data (see “based on QoS requirement” recited in paragraph [0010] and paragraph [0032]) and a state of the shared radio spectrum (see “network load information” recited in paragraph [0009] and “based on load information” recited in paragraph [0012], wherein load is a state of the shared radio spectrum, also see paragraph [0029], [0035] and [0039]), the state of the shared radio spectrum relating to at least one of a contention level in the shared radio spectrum (see “network load information” recited in paragraph [0009], “RACH collision” recited in paragraph [0011] and/or “RACH collision probability” recited in paragraph [0012], all of these parameters are considered to be relating to the contention level in the shared radio spectrum), spectral interference in the shared radio spectrum, and a beamwidth of directional transmissions of the data; and transmit the data on the shared radio spectrum according to the LAT procedure using the one or more parameters (see paragraphs [0009], [0011], [0029], [0031], [0033], [0035] or [0039] and Fig. 5, wherein the MTC device adjusts various RACH parameters and sets up an RRC connection with the eNB after the RACH procedure for data transmission).

Regarding claim 70, a device (see eNB in Fig. 5) for receiving data on shared radio spectrum (see “shared RACH resource” recited in paragraph [0012]) according to a LAT procedure (see Fig. 5, the MTC device sends an RA preamble, or talks, and after that the MTC device listens for an RA response to the eNB), the device comprising at least one processor and a memory, said memory comprising instructions executable by said at least one processor, whereby the device is operative to: set one or more parameters of the LAT procedure (see “an MTC device adjusts various network access and RACH parameters by applying adaptive RACH operation in different levels” recited in paragraph [0009]; the RACH procedure is considered as a LAT procedure as the MTC device listens for an RA response after sending the RA preamble), wherein at least one of the one or more parameters being set depending on a QoS requirement of the data (see “based on QoS requirement” recited in paragraph [0010] and paragraph [0032]) and a state of the shared radio spectrum (see “network load information” recited in paragraph [0009] and “based on load information” recited in paragraph [0012], wherein load is a state of the shared radio spectrum, also see paragraph [0029], [0035] and [0039]), the state of the shared radio spectrum relating to at least one of a contention level in the shared radio spectrum (see “network load information” recited in paragraph [0009], “RACH collision” recited in paragraph [0011] and/or “RACH collision probability” recited in paragraph [0012], all of these parameters are considered to be relating to the contention level in the shared radio spectrum), spectral interference in the shared radio spectrum, and a beamwidth of directional transmissions of the data; and receive the data on the shared radio spectrum according to the LAT procedure using the one or more parameters (see paragraphs [0009], [0011], [0029], [0031], [0033], [0035] or [0039] and Fig. 5, wherein the MTC device adjusts various RACH parameters and sets up an RRC connection with the eNB after the RACH procedure for data transmission and the eNB receives the data transmission).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 46 above, and further in view of Nakashima (US 2009/0257421).
Lin discloses the features as shown above.
	Lin does not disclose the following features: regarding claim 47, wherein the dependency of the duration of the initial waiting interval on the QoS requirement includes a decreasing function for the duration of the initial waiting interval depending on the QoS requirement.
	Nakashima discloses the following features.
	Regarding claim 47, wherein the dependency of the duration of the initial waiting interval on the QoS requirement includes a decreasing function for the duration of the initial waiting interval depending on the QoS requirement (see “A mobile station device requiring a high QoS for a service type of communication, such as a video phone, sets the maximum random backoff time to be shorter so that the period required for establishment of a connection can be reduced compared with a mobile station device requiring a low QoS for a service type of communication, such as packet communication” recited in paragraph [0218]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lin using features, as taught by Nakashima, in order to adequately provide services according to a required QoS (see paragraph [0218] of Nakashima).

Claims 48-49 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 44 and 61 above, and further in view of Zhao (US 2020/0084796).
Lin discloses the features as shown above.
	Lin does not explicitly disclose the following features: regarding claim 48, wherein the LAT procedure includes a transmission interval for the transmission of the data, and the one or more parameters of the LAT procedure include a duration of the transmission interval, wherein the transmission interval starts by the transmission of the data; regarding claim 49, wherein the dependency of the duration of the transmission interval on the QoS requirement includes an increasing function for the duration of the transmission interval depending on the QoS requirement; regarding claim 63, wherein the LAT procedure includes a transmission interval for the transmission of the data, and one or more parameters of the LAT procedure include a duration of the transmission interval.
	Zhao discloses the following features.
	Regarding claim 48, wherein the LAT procedure (the RACH procedure in Lin sets up the connection between the terminal and the eNB to allow regular data transmission) includes a transmission interval for the transmission of the data, and the one or more parameters of the LAT procedure include a duration of the transmission interval, wherein the transmission interval starts by the transmission of the data (see “TTI length is determined” recited in paragraph [0024] of Zhao).
	Regarding claim 49, wherein the dependency of the duration of the transmission interval on the QoS requirement includes an increasing function for the duration of the transmission interval depending on the QoS requirement (see “TTI length is determined according to delay requirements or quality of service (QoS) requirements” as recited in paragraph [0024] and see “The selection of the TTI length is mainly related to the service delay. For example, the URLLC service may have a shorter TTI length selected for it, such as a TTI length of one OFDM symbol, since the supported delay for the URLLC service has a higher requirement” recited in paragraph [0015], which shows an increasing TTI length depending on the decreasing QoS/latency requirement).
Regarding claim 63, wherein the LAT procedure (the RACH procedure in Lin sets up the connection between the terminal and the eNB to allow regular data transmission) includes a transmission interval for the transmission of the data, and the one or more parameters of the LAT procedure include a duration of the transmission interval, wherein the transmission interval starts by the transmission of the data (see “TTI length is determined” recited in paragraph [0024] of Zhao).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lin using features, as taught by Zhao, in order to select TTI based on service delay requirement (see paragraph [0015] of Zhao.

Claims 51-52 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 50 and 61 above, and further in view of Lie (US 2009/0286528).
Lin discloses the features as shown above.
	Lin does not explicitly disclose the following features: regarding claim 51, wherein the LAT procedure includes a listening interval for receiving at least one of the control signals, and the one or more parameter of the LAT procedure include a duration of the listening interval, wherein the listening interval is subsequent to the transmission of the data; regarding claim 52, wherein the dependency of the duration of the listening interval on the QoS requirement includes a decreasing function for the duration of the transmission interval depending on the QoS requirement; regarding claim 64, wherein the LAT procedure includes a listening interval for at least one of transmitting and receiving one or more control signals, and the one or more parameters of the LAT procedure includes a duration of the listening interval
	Lie discloses the following features.
	Regarding claim 51, wherein the LAT procedure includes a listening interval for receiving at least one of the control signals, and the one or more parameter of the LAT procedure include a duration of the listening interval, wherein the listening interval is subsequent to the transmission of the data (see “If an access response is not received, then access terminal 110 may select a random wait time within a backoff window, wait until the random wait time has elapsed, and then transmit a second access probe at higher power. Access terminal 110 may repeat increasing the backoff window, waiting a random wait time within the backoff window” recited in paragraph [0048]).
	Regarding claim 52, wherein the dependency of the duration of the listening interval on the QoS requirement includes a decreasing function for the duration of the transmission interval depending on the QoS requirement (see “Access terminal 110 may determine whether the received page message is for a time critical application based on the QoS information in the page message. If the application is time critical, then access terminal 110 may ramp the transmit power faster, select a smaller backoff window, and/or adjust other access parameters in order to gain access more quickly” recited in paragraph [0048], wherein as time critical application generally has higher QoS requirement, and this paragraph shows that for higher time critical, or higher QoS service, shorter window is used, thus matching the claimed decreasing function of the duration).
Regarding claim 64, wherein the LAT procedure includes a listening interval for at least one of transmitting and receiving one or more control signals, and the one or more parameters of the LAT procedure includes a duration of the listening interval (see “If an access response is not received, then access terminal 110 may select a random wait time within a backoff window, wait until the random wait time has elapsed, and then transmit a second access probe at higher power. Access terminal 110 may repeat increasing the backoff window, waiting a random wait time within the backoff window” recited in paragraph [0048]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lin using features, as taught by Lie, in order to satisfy requirement for time critical application (see paragraph [0048] of Lie).

Claims 55 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 44 and 61 above, and further in view of Harsha (US 2016/0165378).
Lin discloses the features as shown above.
	Lin does not disclose the following features: regarding claims 55 and 67, computing a utility function representing the state of the shared radio spectrum, the utility function depending on at least one of a spectral interference on the shared radio spectrum, a contention level on the shared radio spectrum, a beamwidth used for the transmission on the shared spectrum and a density of stations using the shared spectrum according to the LAT procedure.
	Harsha discloses the following features.
	Regarding claims 55 and 67, computing a utility function representing the state of the shared radio spectrum, the utility function depending on at least one of a spectral interference on the shared radio spectrum, a contention level on the shared radio spectrum, a beamwidth used for the transmission on the shared spectrum and a density of stations using the shared spectrum according to the LAT procedure (see “A third embodiment described herein comprises a method of performing radio access network (RAN) level access barring for a machine-to-machine device in a wireless communication network, comprising determining from received RACH requests, a number of least delay tolerant requesting M2M devices, the number being no more than the number of available RAOs, determining a density of M2M devices accessible to the M2M device” recited in paragraph [0031]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lin using features, as taught by Harsha, in order to perform radio access network level access barring (see paragraph [0031] of Harsha).

Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 44 above, and further in view of Novlan (US 2019/0053235).
Lin discloses the features as shown above.
	Lin does not explicitly disclose the following features: regarding claim 57, wherein multiple radio links coexist using the shared radio spectrum according to the LAT procedure.
	Novlan discloses the following features.
Regarding claim 57, wherein multiple radio links coexist using the shared radio spectrum according to the LAT procedure (see Fig. 2 and paragraph [0048], wherein radio links 206-212 coexist in the shared spectrum in the network 200).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lin using features, as taught by Novlan, in order to allow multiple users to access the network simultaneously (see paragraph [0048] of Novlan).

Claims 58 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 44 and 61 above, and further in view of Jang US 2018/0227805.
	Lin discloses the features as shown above.
	Lin does not disclose the following features: regarding claims 58 and 68, wherein the transmission of the data uses beamforming.
	Jang discloses the following features.
Regarding claims 58 and 68, wherein the transmission of the data uses beamforming (see “beamforming” recited in paragraph [0204]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Lin using features, as taught by Jang, in order to apply 5G communication systems to IoT networks (see paragraph [0005] of Jang).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473